Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection 

 The Status of Claims:
Claims 1, 8, and 15-24 are pending. 
Claims 1, 8 are rejected. 
Claims 15-24 are allowable.

DETAILED ACTION
1. 	Claims 1, 8, and 15-24 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of16/517,111 07/19/2019 PAT 10610511, which is a continuation of 14/511,669 10/10/2014 PAT 10376487, which claims benefit of 61/927,465 01/14/2014 and is a continuation of 61/903,354 11/12/2013.
    Drawings
3.         The drawing filed on 2/25/2020 is accepted by the examiner.  
        IDS
4.          The IDS filed on  2/25/20, 5/20/20,and 1/14/21 are reviewed by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre­AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a method of administering tasimelteon to an individual, the improvement comprising: orally administering to the patient an effective dose of tasimelteon without food and with no food after at least one-half hour prior to orally administering.” This expression is vague and indefinite because patients suffer from a variety of different conditions and different conditions require different amounts of tasimelteon to be effective. Therefore, the metes and bounds of an effective dose are unclear. Furthermore, because the claim does not define any specific patient population, administration of tasimelteon to any subject is considered to read on the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rajaratnam et al. (Lancet, 373, 2009, 482-91 ), in view of Guidance for Industry (Food-Effect Bioavailability and Fed Bioequivalence Studies, 2002). 
Rajaratnam et al.teaches that the melatonin agonist tasimelteon improves sleep initiation and maintenance, and has therapeutic potential for transient insomnia in circadian rhythm sleep disorders (instant claim 1; abstract). Tasimelteon is administered orally in doses of 10, 20, 50, or 100 mg (see page 484, Figure 1).

The instant invention, however, differs from the prior art in that the claimed method of administering to the patient an effective dose of tasimelteon without food prior to one-half hour prior to oral administration is unspecified in the prior art.

Guidance teaches that food changes the bioavailability of a drug and has clinically significant consequences. Depending on the meal content, volume, and
temperature, changes in the GI tract affect drug product transit time, luminal dissolution, drug permeability, and systematic availability. Food alters bioavailability via delays in gastric emptying, stimulation of bile flow, changes in gastrointestinal pH, increases in splanchnic blood flow, chances in luminal metabolism of a drug substance, and temperature, changes in the GI tract affect drug product transit time, luminal dissolution, drug permeability, and systematic availability. Food alters bioavailability via delays in gastric emptying, stimulation of bile flow, changes in gastrointestinal pH, increases in splanchnic blood flow, chances in luminal metabolism of a drug substance, and
systematic availability, and that the magnitude and direction of such effects are

Regarding the lack of teaching the absence of food prior to one-half hour to oral administration, Guidance does offer guidance of an overnight fast of at least 10 hours for fasted treatments. From this, it seems reasonable for the skilled artisan in the art to select the optimum time period for the absence of food for increasing the bioavailability of the tasimelteon by a routine experiment to arrive at the claimed limitation. Thus, this is relevant to the claimed invention.
Rajaratnam expressly discloses that the tasimelteon can improves sleep initiation and maintenance, and has therapeutic potential for transient insomnia in circadian rhythm sleep disorders, whereas Guidance does teach that food changes the bioavailability of a drug and has clinically significant consequences. Both are closely associated with each other in a relationship between the drug and the influence of food on the drug regarding its bioavailability. 
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to use the teachings of Guidance about the effects of food on drug during the fast treatment in the Rajaratnam method in order to determine the optimal food effects of administration conditions of tasimelteon to treat circadian rhythm sleep disorders. This is because the skilled artisan in the art 

Conclusion
Claims 1, 8 are rejected. 
Claims 15-24 are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/24/2021